 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 128The Boeing Company and International Association of Fire Fighters, AFLŒCIO, CLC, Petitioner. Case 19ŒRCŒ13151 April 29, 1999 DECISION ON REVIEW BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN   AND BRAME On March 27, 1996, the Regional Director for Region 19 issued a Decision and Direction of Election in the above-entitled proceeding. In that decision, the Regional Director granted the Petitioner™s request to hold an elec-tion among 107 firefighters who are presently repre-sented by the Intervenor1 in a larger unit composed of both firefighters and security guards.2  The Petitioner contends, and the Regional Director agreed, that the Em-ployer™s firefighters no longer perform any security guard functions or duties and that, as a result, their placement within the existing unit of the Employer™s security guards violates Section 9(b)(3) of the Act.3  In so finding, the Regional Director rejected the Employer™s contention that its firefighters continue to perform secu-rity-related functions that render them guards under the Act. Thereafter, in accordance with Section 102.67 of the National Labor Relations Board™s Rules and Regulations, the Employer and the Intervenor filed timely requests for review, urging the Board to reverse the Regional Direc-tor™s decision to direct an election among a separate unit of the Employer™s firefighters.  On May 13, 1996, the Board granted both requests for review. The Board has delegated its authority in this proceed-ing to a three-member panel.   The Board has considered the entire record in this case with respect to the issues under review and adopts the findings and conclusions of the Regional Director as modified below.4  As more specifically set forth below, we conclude, for reasons different from those provided by the Regional Director, that the duties and functions undertaken by the Employer™s firefighters during periods when other members of the Employer™s work force are on strike do not transform the firefighters™ status into that of statutory guards.                                                            1 International Union, United Plant Guard Workers of America and its Local Union No. 5. 2 The Board originally certified a unit composed of both the Em-ployer™s firefighters and its security guards in Boeing Airplane Co., 116 NLRB 1265 (1956).  In that case, the Board concluded that the Em-ployer™s firefighters were statutory guards because the firefighters regularly substituted for security guards, were charged with stopping thefts and preventing trespassers from entering the property, and were deputized as deputy sheriffs.  Id. at 1266. 3 Sec. 9(b)(3) of the Act provides that the Board shall not: decide that any unit is appropriate . . . if it includes, together with other employees, any individual employed as a guard to enforce against employees and other persons rules to protect property of the employer or to protect the safety of persons on the employer™s premises; but no labor organization shall be certified as the representative of employees in a bargaining unit of guards if such organization admits to member-ship, or is affiliated directly or indirectly, with an organization which admits to membership, employees other than guards. 4 The background and other pertinent facts and findings are set forth in the Regional Director™s Decision, relevant portions of which are attached as an ﬁAppendix.ﬂ I.  FACTUAL FINDINGS During the regular course of business, the Employer™s firefighters perform traditional firefighters™ duties and responsibilities.  Accordingly, Boeing Fire Chief Ken-neth Kirsch testified that firefighters spend approxi-mately 75 percent of their time engaged in fire preven-tion activities, including performing regular inspections of buildings, fire protection systems, and equipment.  Chief Kirsch testified that firefighters spend the remain-ing 25 percent of their time engaged in fire suppression and emergency response activities, including developing prefire plans, participating in training sessions, and re-sponding to hazardous materials incidents, rescue situa-tions, medical emergencies, and fire calls. A myriad of specific duties flows from the broad responsibilities of fire prevention and fire suppression, as outlined by the Regional Director in his decision.   The Employer argues, among other things, that during periods when other members of its work force are on strike, it charges its firefighters with security-related re-sponsibilities that cause the firefighters to acquire the status of statutory guards.  In making this argument, the Employer offered as an illustrative example its allocation of security-related responsibilities among its employees during the 1995 strike by the International Association of Machinists and Aerospace Workers (IAM).   During that strike, as is typical in any strike, the Employer™s security force experienced additional demands created by the presence of pickets on or near the property and by the possibility of trespassing or other activity disruptive to the Employer™s continued operation during the strike.  Consequently, in preparation for the 1995 strike, the Em-ployer devised and implemented ﬁstrike plansﬂ at all of its Puget Sound facilities.  Those plans sought to priori-tize the security functions that required attention during the strike and assign the available personnel accordingly. During the 1995 strike, the Employer™s regular secu-rity force assumed greater responsibility for monitoring and responding to activity occurring on the exterior of the buildings and facilities.  Consequently, the Em-ployer™s 1995 strike plans called for firefighters to in-crease significantly their interior building tours, which, the Employer argues, is the primary guard-type function assumed by the firefighters during the strike.   As a rou-tine matter during nonstrike periods, firefighters regu-larly conduct building tours to insure that employees operate in fire-safe manners, and to inspect the readiness of the fire response systems.  As a result of the firefight-ers™ increased building inspections during the 1995 328 NLRB No. 25  BOEING CO. 129strike, the Employer calculated, and the Regional Direc-
tor accepted as true, that fi
refighters performed approxi-
mately 8000 hours of facility inspections and building 

tours.
5 The documents evincing the Employer™s strike plans as 
well as testimony by management personnel and fire-

fighters alike indicate that the Employer intended to 
serve at least two goals by 
increasing the firefighters™ 
building tours during the 1995 strike.  The record dem-

onstrates that of fundamental concern to the Employer 
during the strike was the fact that its buildings and facili-
ties would be virtually empty,
 except for skeletal crews 
attempting to operate in a business-as-usual fashion.  

These vacated work areas hei
ghtened the possibility that 
hazardous conditions 
would develop and that no employ-
ees would be present to observe or report them.  Conse-
quently, the Employer implemented the firefighters™ ad-
ditional building tours to permit them to watch for the 
development of hazardous conditions resulting from the 
Employer™s continued operation during the strike.
6  Ac-
cording to the strike plans, the Employer ranked various 
sites on its property among three categories of risk, and 
then based the frequency of site tours on the risk cate-
gory within which they were placed.   
The Employer also introduce
d evidence indicating that 
it intended the firefighters™ 
augmented building inspec-
tions to serve a security-related purpose as well.  The 

Employer states that the ex
tra tours provided the Em-
ployer with ﬁincreased visi
bilityﬂ throughout its prop-
ertyŠa uniformed presence that the Employer hoped 
would serve as a deterrent to any unauthorized conduct 
by striking or nonstriking employees.  The Employer 
also charged firefighters with the responsibility of watch-
ing for suspicious persons or activities during their tours.  
So, for example, the Seattle strike plan advised the fire-
fighters that ﬁ[i]f you encounter someone in an area 
where you do not think they belong, ask what business 
they have in the area and take their name and organiza-
tion.  If you feel uncomfortable performing this chal-
                                                          
                                                           
5 The record does not reflect the number of hours firefighters spent 
conducting building tours during nonstrike periods.  As a result, we are 
able to conclude only that the firefighters conducted an increased num-
ber of building tours during the 1995 strike, but we are unable to calcu-

late the magnitude of the increase.  
6 Chief Kirsch confirmed that the 
role of the firefighters conducting 
building tours during the strike wa
s, in part, ﬁto focus on hazardous 
processes within the building . . 
. keeping in touch with hazardous 
operations that managers were now
 performing that hourly employees 
used to be performing. . . .  [W]e
™ve had some serious incidents during 
strike activities, and . . . part of th
e reason why is that we got inexperi-
enced people doing some very hazardous operations.  And that was part 
of [the firefighters™] strike patrol mentality, mindset, as well.ﬂ  The 
Employer™s strike plan also bears out 
this point.  It indicates that ﬁ[i]f a 
strike occurs, the employee reducti
on would be immediate.  These 
employees were counted on the [sic] 
provide our department with valu-
able information when they were he
re.  We need to compensate for 
their absence, and pr
ovide hazard patrols.ﬂ lenge, contact your supervisor or Security and continue 
on with your inspection as appropriate.ﬂ
7 Several firefighters testified that they and many of 
their colleagues did, in fact, ﬁfeel uncomfortableﬂ with 
the extra security-related responsibility of challenging 
apparently unauthorized individuals on the Employer™s 
property during the 1995 stri
ke.  Their apprehension was 
aired in prestrike crew mee
tings called by the Employer 
to inform firefighters of and prepare them for their role 

during the strike.  Several firefighters testified that dur-
ing these meetings, concern was expressed about fire-
fighters™ direct intervention in ﬁsuspiciousﬂ situations 
because they had no professi
onal training or experience 
in restraining or detaining individuals, in the use of 

physical force, or in self-def
ense techniques and, as a 
result, they feared for their own safety under such cir-
cumstances.
8  Several firefighters testified that the Em-
ployer advised them that their main role during the build-
ing tours was to be alert for the development of hazard-
ous conditions and that they should simply call for secu-
rity personnel if confronted with a security-type situa-
tion. 
With one exception, every fire fighter at the hearing 
testified that, as a result of concerns raised prior to the 
strike, they were instructed to notify security immedi-
ately should they confront any questionable circum-
stances.9  Similarly, every fire fighter but one testified 
that he or she had no observations of nor any dealings 
with any suspicious persons or activities during their 
strike-related building tours in 1995. Finally, these fire-
fighters indicated that had they made such an observa-
tion, they would have abided by the Employer™s instruc-
tions to notify security instead of intervening themselves. 
II. ANALYSIS
 Section 9(b)(3) of the Act prohibits the Board from 
certifying for collective-barg
aining purposes a unit of 
employees that includes both guards and nonguards.  
This section defines a guard as ﬁany individual employed 
. . . to enforce against employees and other persons rules 
to protect property of the employer or to protect the 
 7 Other strike plan documents reiterate that firefighters were ﬁin-
structed to question persons that seem out of place for the area being 
inspected at the time.  They have also been informed that if they are not 
comfortable asking these questions of individuals they encounter within 
buildings or on property they may re
quest security to come to their 
location for assistance.ﬂ  In anothe
r portion of the plan, the Employer 
advised the firefighters that ﬁ[i]f 
, while on your routine operations, you 
notice any unusual activity, report it 
immediately to Security.  They 
cannot be everywhere at all times so 
we have to be their eyes and ears 
as we travel thr
oughout the facilities.ﬂ 8 Chief Kirsch confirmed that fi
refighters receive no professional 
training in confronting suspicious individuals or circumstances or in 
self-defense techniques, and that in 
a police or security-type situation, 
firefighters are to report the situation to security and summon assis-
tance. 9 The sole exception was Fire Fighter Keith Meckem, who was never 
asked about his responsibilities or actu
al experiences during the strike-
related building tours. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 130safety of persons on the employ
er™s premises.ﬂ  In a great 
many cases, as here, an employer will charge certain 
employees with duties that are arguably security-related 
for only a portion of their working hours.  Of central 
concern in such cases is not a numerical accounting of 
the percentage of time employees spend on such duties 
but rather the specific nature of the duties themselves.  

Rhode Island Hospital
, 313 NLRB 343, 346 (1993).
10   Accordingly, the Board has 
determined that employees 
are guards within the meani
ng of the Act if they are 
charged with guard responsibilities that are not a minor 
or incidental part of their overall responsibilities.  Id
. at 
347.  Guard responsibilities include those typically asso-
ciated with traditional police and plant security functions, 
such as the enforcement of rules directed at other em-
ployees; the possession of authority to compel compli-
ance with those rules; training in security procedures; 
weapons training and possession; participation in secu-
rity rounds or patrols; the 
monitor and control of access 
to the employer™s premises; and wearing guard-type uni-

forms or displaying other indicia of guard status. 
Wolver-
ine Dispatch, Inc.
, 321 NLRB 11, 13 (1996); 
55 Liberty 
Owners Corp.
, 318 NLRB 308, 310 (1995); 
Burns Secu-
rity Services
, 300 NLRB 298, 300 (1990), enf. denied 

942 F.2d 519 (8th Cir. 1991). 
The Board has determined that of particular concern to 
the drafters of Section 9(b)(3) is the role a disputed em-

ployee may play during a period of industrial unrest or 
strike by other members of an employer™s work force.  
Burns
, 300 NLRB at 300.  In enacting this section of the 
Act, Congress sought to prevent the conflict of interests 
that might arise among an employer™s guard employees 
when, during a strike by a unit of nonguard employees 
represented by the same union that represents the em-
ployer™s guards, the guards are called upon to enforce the 
employer™s security rules 
against their striking col-
leagues. Section 9(b)(3) provides employers with a 

measure of insulation from this scenario of divided loyal-

ties by precluding the Board from certifying a unit com-
posed of both guard and nonguard employees. 
Based on this legislative history, the Board will scruti-
nize the duties and responsibilities assumed by the dis-

puted employees during periods of industrial unrest or 
strike.  This scrutiny of strike-related duties, however, is 
not unlike the scrutiny applied by the Board to the duties 
                                                          
 10 In 
Rhode Island Hospital
, the Board, among other things, found 
that the shuttle van drivers were guard
s within the meaning of the Act.  
The shuttle van drivers were specifically charged with certain responsi-
bilities, such as being on the looko
ut for and reporting security prob-lems or rules violations.  They also
 responded to threatening violations 
when needed.  It is significant, however, that in concluding that these 
duties cloaked the drivers with statutory guard authority, the Board 
specifically found that such duties were
 ﬁnot a minor or incidental part 
of their overall responsibilities.ﬂ  Id., 313 NLRB at 347.  As we find 
here, any such duties performed by the firefighters are clearly minor 
and incidental to their primary f
unction of protecting the Employer™s 
premises from fire hazards. 
assumed by the disputed employees in a nonstrike con-
text.  See, e.g., Burns, 300 NLRB at 301 and fn. 21 (fire-
fighters were not statutory gu
ards in part because their 
strike-related duties were not ﬁsecurity-related duties 
such as traffic and crowd control and patrolling for 
striker misconductﬂ).  Consequently, we examine the 
nature of an employee™s strike
-related duties in the same 
manner that we examine their nonstrike related duties.  In 
each case, the focus of our 
inquiry is whether the dis-
puted employee engages in guard responsibilities that are 
not a minor or incidental part of their overall responsi-
bilities.  
Rhode Island Hospital
, 313 NLRB at 347. 
We recognize, as the Board did in 
Burns, 
supra, 300 
NLRB at 300, that one court of appealsŠthe Eighth Cir-
cuitŠhas taken a much broader view of Section 9(b)(3) 

than has the Board.  Thus, in 
McDonnell Aircraft Co. v. 
NLRB, 827 F.2d 324 (8th Cir. 1987), the court concluded 
that Section 9(b)(3) status ﬁi
s not limited to ‚security™ or 
‚police-type™ rule enforcers 
but instead exists whenever 
any employee is vested with
 rule enforcement obliga-
tions in relation to his co-workers[,]ﬂ without regard to 

whether that authority is exercised during periods of in-
dustrial unrest or during periods of normal operations.  
Id.
 at 329; see also
 BPS Guard Services Inc. v. NLRB
, 942 F.2d 519 (8th Cir. 1991).  Our dissenting colleague 
has endorsed this Eighth Circuit view.  The Board, how-
ever, has respectfully declined
 to adopt this approach, 
which would capture within its expansive sweep large 
categories of prototypically nonguard employees, who, 
for instance, may have been 
charged with the simple re-
porting of health and safety infractions during periods of 
normal operations.  Based on our analysis of the legisla-
tive history surrounding the enactment of Section 
9(b)(3), as well as the plain language of the statute, we 
have concluded that Congress intended that it have a 
more limited application.  See
 Burns
, 300 NLRB at 299Œ
301.  ﬁHence, when employ
ees enforce[] employers™ 
safety rules during normal operations, and not during 
strikes and other incidents of industrial unrest, the Board 
has found that such rule enforcement duties were not 
related to circumstances in which Congress felt conflict-
ing loyalties might exist, and that the employees in ques-
tion therefore were not guards.ﬂ  Id
. at 300.  When em-
ployees allegedly assume security or police-type func-
tions during periods of industrial unrest, as we have in 
the instant case, we will determine their status under Sec-
tion 9(b)(3) by analyzing whether the disputed guard 
responsibilities are a minor or incidental part of their 
overall responsibilities. 
Applying our analysis to the facts of this case, we 
agree with the Regional Dir
ector that the Employer™s 
firefighters are not statutory guards.  In particular, we 
conclude that during the 1995
 strike, the firefighters re-
tained as their primary and essential function the preven-
tion and suppression of fires.  This conclusion is under-
scored, rather than diminished, by the Employer™s in-
 BOEING CO. 131crease in the firefighters™ stri
ke-related building tours.  
During nonstrike periods, the Employer™s firefighters 
conduct regular inspections of facilities as a routine part 
of their job in order to ensure both the readiness of fire 
protection systems and the safety of the Employer™s on-
going operations.  Accordingly, these building tours are, 
by their very nature, essentially fire- and safety-related 

tours.  While the Employer increased the frequency of 
these tours during the 1995 strike, the firefighters™ ex-
panded deployment was primarily targeted not at those 
areas found to be at an increa
sed security risk, but rather 
at those areas found to be at an increased 
fire and safety 
risk based on the Employer™s own hazard assessment.  
Moreover, the firefighters testified that during the strike, 

they conducted building tours in essentially the same 
fashion as they had always conducted them, albeit with 
increased frequency.  Genera
lly speaking, the firefight-
ers™ building tours remained fundamentally fire- and 
safety-related in nature during the strike, and an increase 
in frequency of those tours does not transform what is 
otherwise a nonguard responsibility
11 into a guard re-
sponsibility. Consequently, while the Employer may 
have heightened its firefighters™ overall duty to protect 
the Employer™s property and the safety of those on its 
premises during the 1995 strike by stepping up the fre-
quency of the building tours, that heightened responsibil-
ity remained inherently fire- and safety-related in charac-

ter. While the firefighters™ facility inspection duty during 
the 1995 strike was primarily driven by the Employer™s 
fire- and safety-related exigen
cies, the record indicates 
that the Employer also relied on the firefighters™ in-
creased presence inside its facilities to act as an early 
warning system for security-related incidents.  This secu-
rity-related responsibility is demonstrated by the Em-

ployer™s written instructions to the firefighters during the 
strike to be alert for suspicious activity while on their 
tours and question unfamiliar individuals on the prem-
ises.  The firefighters™ testimony makes clear, and the 
Employer does not dispute, however, that those instruc-
tions were adjusted in response to the firefighters™ ex-
pressed concerns that they were ﬁuncomfortableﬂ in per-
forming security-related functi
ons.  As a result, firefight-
ers were also instructed to report suspicious activity to 
the security department rather than deal directly with it 
themselves.  In addition, the record furnishes no instance 
                                                          
 11 The protection of the Employer™s 
property and its inhabitants from 
fire and other hazards, the enforcement of the Employer™s fire and 
safety regulations, and the performan
ce of other traditional fire fighting 
responsibilities are not per se guard responsibilities.  See, e.g.,
 Burns
, 300 NLRB at 300Œ302 (firefighters whose primary duties entail fight-

ing fires and ensuring fire safety a
nd who incidentally enforce fire and 
safety rules are not guards).  In 
those cases in which the Board has 
found firefighters to be statutory guard
s, we have determined that ﬁthe 
firefighters™ duties encompassed tr
aditional police and plant security 
functionsﬂ in addition to their primar
y fire fighting responsibilities.  Id. at 300. 
in which firefighters discovered and directly intervened 
themselves in a suspicious incident during the 1995 
strike.  Based on this record, we conclude that firefight-
ers were charged with, at most, a reporting function that 
was largely appurtenant to the substantial demands 
placed on them by their overall fire- and safety-related 
responsibilities. As a result, to the extent that the fire-

fighters™ 1995 strike-related duties conferred upon them 
some limited guard responsibilities, those responsibilities 
were only a minor and incidental part of their overall 
responsibilities during the strike and, thus, do not trans-
form the firefighters into statutory guards. 
Our dissenting colleague suggests that the firefighters 
in this case are guards under the Act because they are 
charged with the responsibility of enforcing fire and 

safety rules, as well as other kinds of rules, during non-
strike periods.  We disagree. At the outset, in reaching 
this conclusion, our colleague is applying the expansive 
view of the Eighth Circuit, which, as discussed,
 supra, 
the Board has declined to adopt. The Eighth Circuit™s 

view is an overly broad definition of guard status which 
captures within its terms employees who do not engage 
in traditional security functions on a regular and ongoing 
basis.  In addition, the Board has said that the enforce-
ment of fire and safety rules are not inherently guard 
duties.  See
 fn. 11, supra.  Further, as discussed by the 
Regional Director, instructions
 and directives that confer 
the authority on firefighters
 to enforce other than fire and 
safety-related company rules do not endow them with 
guard status unless that authority is exercised as more 
than a minor and incidental pa
rt of their other, nonsecu-
rity related duties.  That is not the case here.  The Em-

ployer™s compilation of security reports does not show 
otherwise, and our dissenting colleague™s reliance on 
those reports as indicating that firefighters participated in 
some fashion in a security function is misplaced.  As the 
Regional Director fully discussed, those reports were a 
nonrandom compilation, selectively culled by the Em-
ployer, which do not demonstrate that any security func-
tion was more than a minor and incidental part of the 
firefighters™ overall fire and safety-related responsibili-
ties.  Similarly, we disagree with our dissenting colleague 
that 
MGM Grand Hotel
, 274 NLRB 139 (1985), 
A. W. 
Schlesinger Geriatric Center
, 267 NLRB 1363 (1983), 
and Wright Memorial Hospital
, 255 NLRB 1319 (1980), 
establish that the firefighters™ responsibility to report 
security problems confers guard status.  In none of those 
cases did the Board find that
 a reporting function alone, 
without other significant security-related responsibilities, 
could confer guard status.  So, for instance, in 
MGM 
Grand
, aside from the reporting function, the J.C.-80 
operators were charged with
 monitoring an electronic 
system for fire and security 
incidents, including inspect-
ing door exit alarms, stairwell motion detectors, and a 

watch tour system.  In 
A. W. Schlesinger
, the disputed 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 132employees assumed security responsibilities after the 
employer eliminated its contr
act security guards.  They 
spent between 50 and 75 percent of their time on secu-

rity-related functions, including locking and unlocking 
doors, monitoring the property during shift changes, 
making hourly rounds of the property, and ensuring that 
parking lots were illuminated.  Finally, in 
Wright Memo-
rial, in the absence of a hospita
l security force, the Em-
ployer™s ambulance drivers 
made security rounds twice 
per shift.  In other words,
 in each of these cases, an 
es-
sential
 attribute of the disputed employees™ responsibility 
encompassed monitoring the Employer™s property for 
security purposes and reporting any findings to others 
equipped to deal with them.  Here, by contrast, the es-
sence of the firefighters™ responsibilitiesŠduring both 
strikes and nonstrike periodsŠwas to monitor the Em-
ployer™s property for fire and safety risks.  The additional 
charge to report security problems during strikes was 
purely incidental to that primary function.  As a result, 
the employees™ reporting functions in 
MGM Grand, A. 
W. Schlesinger 
and Wright Memorial 
were reflective of, 
rather than distinct from, the essential responsibilities of 
the disputed employees. 
Accordingly, we affirm the 
Regional Director™s deci-
sion that the Employer™s firefighters are not guards 
within the meaning of Section 9(b)(3) of the Act, and 
remand this case to him for 
further appropriate proceed-
ings.
12  MEMBER BRAME
, dissenting. 
I would dismiss the petition because I disagree with 
the Board™s interpretation of Section 9(b)(3) here and in 

Burns Security Services
.1  In my view, the Board should 
make ﬁguardﬂ determinations in conformity with the 

construction of Section 9(b)(3) set forth by the United 

States Court of Appeals for the Eighth Circuit in 
McDonnell Aircraft Co. v. NLRB
2 and BPS Guard Ser-
vices, Inc. v. NLRB
.3  Under the court™s construction of 
the statute, employeesŠeven 
without security-type func-
tionsŠare considered guards where they have ﬁthe obli-
gation to protect the employer™s property combined with 
the responsibility to enforce rules against fellow employ-
ees.ﬂ4  Applying this standard, I would find that the pre-
sent duties and responsibilities of the Employer™s fire-
fighters require their continued inclusion in the existing 
guard unit. 
                                                          
                                                           
12 The Employer also contends that
 the Regional Director erred by 
including within the unit of firefighter
s the Employer™s fire dispatchers.  
We conclude that this issue may best be handled through use of the 
Board™s challenge procedure.  Accordingly, the Regional Director™s 
decision is amended to permit these i
ndividuals to vote subject to chal-
lenge. 
1 300 NLRB 298 (1990), enf. denied 942 F.2d 519 (8th Cir. 1991). 
2 827 F.2d 324 (8th Cir. 1987). 
3 942 F.2d 519 (8th Cir. 1991). 
4 McDonnell, supra, 827 F.2d at 326. 
I. The Employer manufactures aircraft at various facili-
ties, including its Puget Sound 
area facilities, in the State 
of Washington.  The Intervenor currently represents an 
existing 322-member unit consis
ting of all plant security 
guards and firefighters working for the Employer at the 

Puget Sound area locations.  Mo
re than 40 years ago, the 
Board found that the Employer™s firefighters were prop-
erly included in the unit as statutory guards.
5  At that 
time, the Board stated, ﬁ[A]
lthough the primary function 
of the firemen is fire prevention and fire protection work, 
an essential part of their duties and responsibilities is the 
enforcement of other plant protection rules.ﬂ
6  Now the 
Petitioner seeks to sever the Employer™s current com-
plement of 107 firefighters from this certified guard unit.  

The Petitioner contends, contrary to the positions taken 
by the Intervenor and the Employer, that the firefighters 
working for the Employer today no longer perform guard 
duties within the meaning of Section 9(b)(3) of the Act.  
The Regional Director agreed with the Petitioner™s con-
tention, and he ordered a severance election for the fire-
fighters.  The Board approves this decision, but with a 
modified rationale. 
II. Section 9(b)(3) of the Act provides: 
 The Board shall decide in each case whether, in order 
to assure to employees the fu
llest freedom in exercising 
the rights guaranteed by this Act, the unit appropriate 

for the purposes of collective bargaining shall be the 
employer unit, craft unit, plant unit, or subdivision 
thereof: 
Provided,
 That the Board shall not . . . (3) de-
cide that any unit is appropriate for such purposes if it 

includes, together with other employees, any individual 
employed as a guard to enforce against employees and 
other persons rules to protect property of the employer 
or to protect the safety of persons on the employer™s 
premises; but no labor organization shall be certified as 
the representative of employees in a bargaining unit of 
guards if such organization admits to membership, or is 
affiliated directly or indirectly with an organization 
which admits to membership, employees other than 
guards. 
 Thus, a union like the Petitioner, which admits nonguards to 
membership, cannot represent Boeing firefighters if they 
meet the statutory status of guards. 
The differences between the 
approaches taken by the 
Board here and in 
Burns
 and the Eighth Circuit in 
McDonnell
 and BPS Guard Services
 present a significant 
issue of statutory interpreta
tion. The Board 
agrees with the Eighth Circuit that, in enacting Section 9(b)(3), 
ﬁCongress was concerned about the problem of divided 
 5 See Boeing Airplane Co.
, 116 NLRB 1265 (1956). 
6 Id. at 1266. 
 BOEING CO. 133loyalties on the part of plant guards in times of industrial 
unrest.ﬂ
7  The Board also agrees that, ﬁ[T]he statutory 
concept of guards obviously is not limited to individuals 

who function as police officers.ﬂ
8  Nonetheless, 
ﬁ[E]xisting Board precedent holds that where employees 
enforce only the employer™s fire and safety rules, even 
against fellow employees, and do so only incidentally to 
their other duties, those employees will not be found to 
be guards within the meaning of Section 9(b)(3).ﬂ
9 In Burns
, the Board found that the company™s fire-
fighters who provided services to customer Bethlehem 

Steel did not fall within th
e meaning of ﬁguardﬂ under Section 9(b)(3) because, e.g., they did not patrol the plant 
for security breaches, deny unauthorized persons access 
to the facility, check parcels of persons entering or exit-
ing the plant, or prevent thefts.
10  Even though acknowl-
edging that the 
Burns
 firefighters ﬁmay, by reporting 
unsafe working conditions to their lieutenants, even 

cause jobs to be shut down until the unsafe condition is 
eliminated,ﬂ the Board concluded that these firefighters™ 
enforcement of such safety 
rules did not warrant a find-
ing that they were statutory guards.
11 III. On review of 
Burns
, the Eighth Circuit in 
BPS Guard 
Services rejected the Board™s construction of Section 

9(b)(3).  The court 
summarized the firefighters™ duties as 
follows:   
 [They] inspect for fire hazards, obstructed fire equip-
ment, doors, and hallways, and are charged with en-
forcing the no-smoking policy. . . .[They] are responsi-
ble for inspecting and maintaining the fire preven-
tion/protection equipment . . . and they . . . oversee [hot 
work such as burning and welding] and are responsible 
for ensuring that any such work is performed in com-

pliance with appropriate fire sa
fety rules. . . . [They] are 
charged with responsibility to report violations of cer-
tain fire and safety rules. . . . [T]heir primary form of 
rule enforcement is
 the written report.
12  In finding striking factual similarities between the du-
ties of the 
Burns
 and 
McDonnell firefighters and 9(b)(3) 
guard status for the 
Burns
 firefighters, the court relied on 
its earlier analysis of the statute in 
McDonnell
.  In 
McDonnell
, the court had found that Congress enacted 
Section 9(b)(3) in response to the Supreme Court™s re-

versal of the Sixth Circuit™s decision in 
NLRB v. Jones & 
Laughlin Steel Corp.
13  More particularly, the Eighth 
                                                          
                                                           
7 Burns
, 300 NLRB at 301; 
Lion Country Safari
, 225 NLRB 969, 
970 (1976). 
8 Burns
, 300 NLRB at 301. 
9 Id. at 299. 
10 Id. at 300. 
11 Id. at 299. 
12 942 F.2d 519, 525. 
13 154 F.2d 932 (1946), revd. 331 U.S. 416 (1947).  See 2 Leg. Hist. 
1541 (LMRA 1947) (statement of Senator Taft). 
Circuit found that Section 9(b)(3) essentially came into 

existence because Congress favored the Sixth Circuit™s 
reasoning that ﬁguards who belong to a union also repre-
senting members who are no
t guards would experience 
conflicting loyalties in the even
t of a strike because their 
obligation to the employer and the community would be 

impossible with their obligation to the striking union.ﬂ
14 I believe the Eighth Circuit is correct.  As noted, Sec-
tion 9(b)(3) states, in pertinent part, that the guard exclu-

sion extends to ﬁany individual employed as a guard to 
enforce against employees and other persons rules to 
protect property of the employer or to protect the safety 
of persons on the employer™s premises.ﬂ  The text of the 
statute does not distinguish among ﬁrules,ﬂ differentiat-
ing enforcement of security rules from fire and safety 
rules.  Rather, all rules pertaining to the protection of the 
employer™s property and the ﬁsafetyﬂ of the persons on 
the employer™s premises are included within the provi-
sion™s scope.  Nor does the statute require that most or all 
of the putative guard™s time be spent in enforcing rules to 
protect persons and property.  
Nevertheless, in 
Burns
, the Board focused on that part 
of Section 9(b)(3) referring to ﬁany individual employed 
as a guard
 to enforce against employees and other per-
sons rules.ﬂ  [Emphasis added.]  According to the Board, 
Were it not for the words ﬁas a guard,ﬂ
 we think the 
court would be correct in interpreting Section 9(b)(3) as 

applying to any person employed to enforce any of the 
employer™s rules against employees and others. . . . 
[W]e think that Congress meant ﬁas a guardﬂ as words 
of limitation, and that the logical inference is that Con-
gress, by including that phrase, intended to limit the 
reach of Section 9(b)(3) to those employees whose du-
ties encompass the security-type functions generally as-
sociated with guards.  [Emphasis added and footnotes 
omitted.]
15  I cannot agree.  The phrase 
ﬁas a guardﬂ is more logi-
cally construed as the general function performed by any 
individual when enforcing any rule against employees to 
protect property or personal safety, rather than the indi-
vidual™s status as a security officer.  This interpretation 
harmonizes with decisions finding guard status among 
persons employed in job classifications like those sum-

marized by the court in 
McDonnell
:16  The Board and reviewing courts have consistently de-

clined to restrict the application of section 9(b)(3) to 
ﬁplant security guards,ﬂ 
Truck Drivers Local 807 v. 
NLRB, 755 F.2d 5, 9 (2d Cir.), cert. denied, 474 U.S. 
901, 106 S.Ct. 225, 88 L.Ed. 225 (1985), finding on 
various occasions that unarmed courier service drivers, 
Local 851,
 Int™l Brotherhood of Teamsters v. NLRB,
  14 See McDonnell, 827 F.2d at 326. 
15 Burns
, 300 NLRB at 300. 
16 827 F.2d at 326. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 134732 F.2d 43, 44 (2d Cir. 1984); fitting room checkers, 
Broadway Hale Stores, Inc.,
 215 NLRB 46 (1974); 
timekeepers, 
Tulsa Hotel Management Corp.,
 135 NLRB 968, 971 n. 8 (1962); armored car guards, 
Ar-
mored Motor Service Co.,
 106 NLRB 1139, 1140 
(1953); and receptionists, fire patrolmen, chauffeurs 

and investigators, 
Republic Aviation Corp.,
 106 NLRB 
91 (1953), come within the ambit of the section 9(b)(3) 
definition of  ﬁguard.ﬂ 
 If the Board is correct in its 
construction of the phrase ﬁas a 
guardﬂ in 
Burns
, it should logically limit statutory guard 
status to persons who function strictly as plant security 

guards.
17  Yet the Board has wisely chosen not to do so. 
In finding fire prevention/suppression specialists not to 
be guards in the underlying case before the court in 

McDonnell
, the Board had stated that ﬁany duties they 
perform relating to security ar
e clearly incidental to their primary functions of fire prevention and suppression.ﬂ
18  The court, however, correctly 
rejected this view as ﬁcon-
trary to the legislative purpose and plain language of the 
statuteﬂ and ﬁinconsistent w
ith previous Board deci-
sions.ﬂ
19  In this, the court detected the fallacy lying at 
the heart of the Board™s position in requiring the employ-
ees to ﬁperform security and other police-type functions 
as major and continual parts of their jobsﬂ to be deemed 
guards:
20  [S]uch a restriction is inconsistent with the recognized 
function of section 9(b)(3) which is to provide the em-
ployer with a core of plant protection employees, par-
ticularly during a time of labor unrest.  The congres-
sional intent was to avoid the potential for split alle-
giance which would serve to jeopardize that plant pro-
tection.  The potential for divided loyalty is not limited 

to ﬁsecurityﬂ or ﬁpolice-typeﬂ rule enforcers but instead 
                                                          
                                                           
17 The legislative history recited by the 
Burns
 Board, 300 NLRB at 
301 fn. 18, I Leg. Hist. 540 (House Conference Report), cannot support 
its interpretation of Sec. 9(b)(3) since it merely paraphrases the lan-
guage that eventually became the final text of the provision. 
The Board™s concern also expressed in 
Burns
 that the Eighth Cir-
cuit™s interpretation of Sec. 9(b)(3) would encompass as a guard ﬁ
any employee . . . endowed with the authority to enforce 
any
 rule whatso-
ever that the employer has promulgatedﬂ is unfounded.  300 NLRB at 
301 [emphasis in original].  The court itself emphasized that its inter-
pretation of the statute was guided by Congress™ purpose in enacting 
Sec. 9(b)(3), i.e., to avoid the potential of divided loyalty in any em-
ployee who is vested with the authority to enforce rules and regulations 
for the protection of company property and personal safety.  See 
McDonnell, 827 F.2d at 329.  In fact, it is this ﬁmeasuring stickﬂ that 
the court used to exclude the 
Burns
 firefighters as 9(b)(3) guards.  The 
court determined that their duties would ﬁclearly create a potential for 
divided loyalty if the firefighters are included in the same bargaining 
unit as the employees whose conduct the firefighters monitor and 
against whom they are required to testify.ﬂ  
BPS Guard Services
, 942 
F.2d at 526. 
18 279 NLRB 357, 358 (1986). 
19 827 F.2d at 329. 
20 Id. 
exists whenever any employee is vested with rule en-
forcement obligations in relation to his co-workers.
21 IV. The record shows that the firefighters, as part of Boe-
ing™s security and fire protection department, are respon-
sible for the protection and safety of company employees 
and property.  The firefighters provide fire protection and 
fire prevention services throughout the Employer™s Puget 
Sound area facilities during three work shifts, 24 hours a 
day, and 7 days a week.  They ensure the operability of 
the company™s fire protecti
on systems and the controlling 
of hazardous processes used in the Employer™s manufac-

turing operations.  The firefighters inspect and test fire 
equipment, including fire extinguishers, valves, fire hy-
drants, and they issue welding permits, hot work permits, 
and permits for certain types 
of heat-shrink zap guns.  
They also perform several different security support 

functions at major events hosted by Boeing for special 
dignitaries visiting its operations.  Some firefighters are 
drivers, whose duties include the operation of fire en-
gines and their equipment.  Other firefighters are inspec-
tors, whose duties include patrolling the buildings in 
search of fire safety hazard
s, training nonunit employees 
in the use of fire extinguis
hers and emergency evacuation 
procedures, and testing new fire prevention equipment.
22 The firefighters have sign
ificant company rule en-
forcement duties and security responsibilities.  If the fire-
fighters observe violations of 
safety and fire hazard rules, 
they have the authority and responsibility to shut down 
the job if it presents a hazardous condition.  The fire-

fighters are responsible for enforcing the company rules, 
are subject to discipline for failure to do so, and are so 
informed during their initial training.  The testimony of 
Kenneth Kirsch, the Employer™s fire chief, particularly 
illuminates this point.  Kirsch testified that the Employer 
maintains a set of company rules governing employee 
conduct and contains specifi
c requirements with regard 
to fire, safety, and security.  The firefighters are specifi-
cally trained to enforce the co
mpany rules.  According to 
Kirsch, during new employee orientation sessions, they 

are told that in their role as uniformed firefighters 
 if you see a person violating company rules, like steal-
ing something, you have a responsibility to report it. 
And it™sŠyou got a job to do there and so it™s made 
very clear in these briefings as well. 
 Kirsch further pointed out that section 2 of the company 
rules (i.e., ‚‚Failure to comply with security and fire protec-
tion regulationsﬂ) involves 
  21 Id.  
22 Since 1988, the Employer has required the firefighters to be certi-
fied as emergency medical technici
ans.  The firefighters do not carry 
weapons and are not empowered as de
puty sheriffs, as were their coun-
terparts 40 years ago. 
 BOEING CO. 135Safeguarding of classified information, entering or 
leaving company premisesŠpremises other than des-
ignated entrances or exits, opening any exterior gate, 
doors, or exits where guards are not station[ed], failure 
to wear and properly display your identification badges, 
lending or borrowing identification badges, violation of 
company traffic or parking regulations, possession of 

weapons or explosives while on company premises 
without authorization, possession of cameras on com-
pany premises without authorization, and smoking in 
prohibited or hazardous areas. 
 Furthermore, the Employer submitted voluminous reports 
that sufficiently document the fi
refighters™ important role in 
observing, reporting and enforcing the company rules,
23 including both fire-related rule
s and those rules against tres-
passing, vandalism, fighting and theft, and rules preventing 
access to unauthorized areas.  For example, firefighters have 
reported unauthorized persons on company premises; 
stopped unauthorized vehicles from entering company 
property; searched the premises for reported stolen company 

keys; investigated the company™s restroom facilities for 
evidence of vandalism by fire; reported employee fighting 
on company property; and directed employees to quit smok-
ing in prohibited or hazardous areas.   
During the 9-week strike 
conducted by the Interna-
tional Association of Machinists (IAM) in 1995, in addi-
tion to their normal security responsibilities, the fire-
fighters were assigned to perform building tours and 
other security duties.  The Employer™s unchallenged 
documentary evidence shows that the firefighters as-
sumed greater responsibility for inspecting and monitor-
ing the buildings™ outside areas during the strike.  They 
                                                          
                                                           
23 My colleagues reluctantly acknowledge that the Boeing firefight-
ers have these responsibilities, but they diminish the importance of the 
reporting function exercised by the fire
fighters as an indication of statu-
tory guard status.  They state that the firefighters ﬁsimply call for secu-
rity personnel if confronted with a 
security-type situationﬂ and ﬁwere 
also instructed to report suspicious 
activity to the security department 
rather than deal directly with it th
emselves.ﬂ  They conclude that the 
firefighters ﬁwere charged with, 
at most, a reporting function that was 
largely appurtenant to the substantial demands placed on them by their 
overall fire- and safety-related re
sponsibilities.ﬂ  (Emphasis added.) 
The majority™s analysis 
in this respect is contrary to existing Board 
law.  In MGM Grand Hotel, 274 NLRB 139, 140 fn. 10 (1985), in 
finding guard status for employees who simply monitored an automated 

fire and security system, the Board 
said, ﬁThe fact that the J.C.-80 
operators 
must notify a security officer does not detract from their 
guard status.  The Board held in 
A.W. Schlesinger Geriatric Center
, 267 NLRB 1363, 1364 (1983), that ‚it is sufficient that [the employees 
in question] possess and exercise 
responsibility to observe and report 
infractions, as this is an essential 
step in the procedure for the enforce-
ment of the [employer™s] rules.™ﬂ (Emphasis added.)  In 
A.W. Schlesin-
ger, also at 1364, the Board stated the fact that the disputed employees 
ﬁmay report to supervisors, if present, or notify the police does not 
detract from their guard status.ﬂ  Indeed, in 
Burns
 itself, the Board cited 
with approval its holding in 
MGM Grand Hotel
, 300 NLRB at 300.  
Accord: Wright Memorial Hospital
, 255 NLRB 1319, 1320 (1980) 
(ﬁimmaterialﬂ that ambulance drivers who also make security rounds do 
not themselves enforce rules to 
protect persons and property, but 
merely observe and report infractions). 
also significantly increased their interior building tours 
and performed over 8000 hours of strike patrols during 
the IAM strike involving thousands of Boeing™s employ-
ees.  In fact, the Employer™s written strike plans and di-
rectives reveal that the fire
fighters were expected to per-
form security responsibilities on strike patrols and they 
were directed to  
 Look for any individuals or suspicious persons working 

in the building.  If you encounter someone in an area 
where you do not think they belong, ask what business 
they have in the area and take their name and organiza-
tion.  If you feel uncomfortable performing this chal-
lenge, contact your supervisor or Security and continue 
on with you inspection as appropriate.   
Based on the foregoing facts, I find that the Em-
ployer™s firefighters meet the statutory test for guards.  

The duties of the Boeing firefighters correspond to those 

listed by the court in 
McDonnell and BPS Guard Ser-
vices.  Here, as in 
McDonnell
,   [T]he certification of a nonguard union . . . poses a sig-
nificant danger of divided loyalty.  The firefighters are 
vested with substantial obligations regarding the pro-

tection of company property and the safety of persons 
on the employer™s premises.  This obligation is height-
ened during periods of labor unrest.  The potential for a 
conflict of loyalty could arise, for example, if, during a 
strike, the firefighters are called upon to assist in the 
event of a fire or other threat to company property.  The 
firefighters may not only be asked to cross their union™s 
picket lines, but they may also be required to enforce 
plant rules and regulations against their fellow striking 
union members.  This conflict of loyalty may seriously 
impair the continued protection of the employer™s facil-
ity.24  Accordingly, I would dismiss the petition because the 
Petitioner is disqualified from representing a guard unit 
by the statute since it admits nonguard employees to 
membership. 
APPENDIX 
DECISION AND DIRECTION OF ELECTION 
The Employer manufactures aircraft at various locations, in-
cluding its Puget Sound, Washington area facilities involved 
herein, which are: Plant 2, Developmental Center, Seattle, Boe-
ing Field, Seattle, Renton, Kent Space Center, Auburn, Everett, 
Tulalip, and Frederickson. The 
existing unit of all plant guards 
and firemen employed by the Employer in the State of Wash-

ington was certified by the Board in case 116 NLRB 1265 
(1956) (19ŒRCŒ1874), in which the Board concluded that the 
firemen were guards within the meaning of Section 9(b)(3) of the Act.
4 Petitioner contends that present-day firefighters are 
 24 827 F.2d at 329Œ330. 
4 Sec. 9(b)(3) of the Act provi
des that the Board shall not 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 136not guards and seeks to sever th
e firefighters from the certified 
unit of guards and firefighters, currently represented by the 
Intervenor. The Employer and Intervenor contend that the fire-
fighters are guards as found by the Board in 1956. There are 
about 107 firefighters, 215 security guards, and 72,000 total 
employees. 
The primary duties of the firefighters are fire prevention and 
emergency response. Fire preven
tion includes insuring that all 
fire protection systems and e
quipment are in good condition. 
Firefighters regularly inspect 
such systems and equipment, 
including monthly inspections of
 over 18,000 fire extinguishers 
and about 4000 valves, and yearly inspections of all hydrants 
and testing of 91,000 feet of hose. Control of hazardous proc-
esses is an important fire prevention activity. Firefighters go 
into the factory buildings to issue hot work permits for solder-
ing, welding, and any other open
-flame activity, and then issue 
permits for certain types of 
heat-shrink ﬁzap gunsﬂ used on 
board aircraft. Over 15,000 such permits are issued in a year. 
Firefighters inspect spray-paint 
operations. They stand by dur-
ing fueling and defueling activiti
es on airplanes. They respond 
to a variety of emergencies, in
cluding aircraft and structural 
fires, hazardous materials inci
dents, rescues from confined 
spaces, and medical emergencies. Firefighters also perform 
specified functions during special events. Documentary evi-
dence in the record is detailed and specific with respect to the 
assignments given to firefighters during such events. For exam-
ple, at the annual stockholders
 meeting, firefighters are sta-
tioned around the area to be available to provide emergency 

medical response, to facilitate clearing and opening emergency 
exits if necessary and to be prepared to manually operate oth-
erwise automated fire control 
systems which are deactivated 
during the meeting to prevent inadvertent operation. The Em-

ployer™s airport facilities are occasionally used for the arrival 
and departure of foreign and na
tional dignitaries. Special plan-
ning for deployment of personnel is made for each such event. 

Typical of such plans is that developed for a head of state and 

dignitary visit in September 1994.
 Thc fire protection operating 
plan provided for a specific fire engine to be stationed in a spe-

cific fire station, special ha
ndling of emergency medical ser-
vices and any hazardous materials incidents, special instruc-
tions for the operation of fire alarm systems, fire prevention 
sweeps the day prior to the visit and again 2 hours prior to the 
visit, and fire department staf
fing on the flightline and inside 
the factory. 
On a routine day, a firefighter 
reports to the station, performs 
equipment maintenance such as checking the fire engines, crash 
rescue vehicles, and pickup trucks
 to assure that they are prop-
erly equipped, functioning, and fueled. Another routine duty is 
the issuance of hot work permits
. The firefighter is dispatched 
to an area in the factory where open-flame work is to be per-

formed. The permit specifies the 
date, time, location, number of 
people involved, and a description of the work to be done. The 

firefighter assesses the area for hazards set forth on a checklist, 
                                                                                            
 [D]ecide that any unit is appropria
te . . . if it includes together 
with other employees any individua
l employed as a guard to en-
force against employees and othe
r persons rules to protect prop-
erty of the employer or to protect the safety of persons on the 
employer™s premises; but no labor
 organization shall be certified 
as the representative of employees in a bargaining unit of guards 
if such organization admits to membership or is affiliated directly 
or indirectly with an organiza
tion which admits to membership, 
employees other than guards.  
for a nearby fire extinguisher, and for any other applicable fire 
protection. There may also be specific requirements such as 
removing debris from the area. An expiration time for the per-mit is given by the firefighter. Because of the danger of static 
electricity igniting fuel vapors, 
firefighters are present at all 
fueling and defueling of airplane
s. Firefighters also stand by 
during the takeoff of the first fl
ight of a new airplane, watching 
for any problems such as smoke or flame coming from the 
plane. Firefighters inspect all sprinkler valves twice a month. 
On any sprinkler system needing work, a firefighter closes the 
relevant valve and drains off the water prior to the work being 
done. After the work is done, a firefighter returns to insure that 
the valve is restored and that the system is functioning properly. 
Firefighters daily inspect the ve
ry early smoke detection appa-
ratus (VESDA) attached to airplanes on the assembly line. Each 

time an airplane is moved down 
the line, the VESDAs must be 
detached and reattached at the new location. Firefighters rou-

tinely inspect structures to not
e features which would be sig-
nificant in the event of fire, such as possible hazards. They also 

regularly walk through buildings which are not occupied on 
off-shifts, to check for possible 
hazards such as machines left on. Some fire department employee
s are driver/operators whose 
prime responsibility is the operation of the fire engines and the 
equipment on them. There are also inspectors whose duties 

include walking through buildings as assigned to look for fire 
prevention and life/safety hazard
s. They train other employees 
in the use of fire extinguishers and emergency evacuation pro-

cedures. Inspectors perform ﬁconfidence testingﬂ on new fire 
prevention systems such as sprinklers during the installation 
process, and routine testing of
 existing systems. Firefighters 
respond to calls involving medical
 emergencies. Beginning in 
1988, all newly hired firefighters have been required to be certi-
fied emergency medical technicians (EMTs). Firefighters are 
also charged with responding to hazardous materials incidents, 
airplane crashes, and rescue situations. 
Thc Employer™s security chief testified that firefighters occa-
sionally provide gate relief for 
security guards for brief periods 
such as restroom breaks or because a security guard is required 
at another location. He said th
at firefighters are not regularly scheduled to provide gate relief, that he did not know how often 
such gate relief activities occur, but that they occur more fre-
quently in Everett than other locations. The record is contradic-
tory as to whether firefighters in Everett man gates regularly. 
The Employer™s fire chief testified that at the Everett facility, 
firefighters are assigned twice a week to man a gate on the third 
shift for about 1.2 to 1.5 hours.
 Keith Mathers, a firefighter 
employed at the Everett facility on the third shift, testified that 

in 1992 or 1993, firefighters in Everett assisted security at one 
gate three or four times a week, but that in the past 2 years, the 
third shift firefighters have only done that work occasionally, 
sometimes once a week, somet
imes only once a month. Math-
ers said that on such occasions, he has sat inside a shack while 

a security guard checked the badges of persons entering, and 
that his role was to issue a temporary pass to any person who 
needed one. The firefighters do not carry weapons and are not 
deputized as deputy sheriffs as 
were their counterparts in 1956. 
Security guards control 12 gates on a 24-hour basis and an-
other 30 to 35 gates for fewer hours per day. There are at least 
30 unmanned gates which employ
ees may enter by running the 
magnetic strip on their employee badges through a reader. Se-
curity guards are trained in the use of firearms and pepper 
 BOEING CO. 137mace, both of which they carry while on duty. On the day shift, 
there is one security officer on patrol by car at each of the ma-
jor facilities. That gu
ard responds to calls such as assisting an 
employee getting into a vehicle if the keys were locked in, 
jump-starting cars, unlocking door
s, taking reports on incidents, 
and emergencies. There are two or three guards assigned to 

provide relief on gates. They also patrol and are available for 
emergencies. On the second a
nd third shifts, weekends, and 
holidays, security guards perform key tours in buildings, which 

involve following a regular rout
e through a building. The build-
ings are equipped with Detex 
clocks at various pointsŠthe 
security officer swipes a card 
through the clock, recording the 
time of the visit. Security guards also respond to fires and haz-

ardous materials incidents, in whic
h their role is to keep people 
out of the way, to keep ingress and egress routes clear, and to 

evacuate buildings not part of the hot zone. Security guards are 
trained to handle people who n
eed to be detained. Gaylord 
Baker, the Employer™s chief of 
uniformed security operations, 
testified that security guards do 
not patrol on foot inside build-
ings during the day shift because
 the security operation lacks 
sufficient personnel to staff that activity and there are firefight-
ers in the buildings on that shift conducting their routine 
inspections and issuing permits. 
Baker described two incidents 
in his twenty years™ employment with Boeing security in which 
security guards have drawn thei
r weapons. One such incident involved the apprehension of a nonemployee who had entered 

the Employer™s parking lot an
d been recognized as a person 
wanted by Seattle police. There is no evidence that any fire-
fighters responded to that incident. A second incident was the 
suspected hijack of an aircraft, as described above, to which 
both security and fire personne
l responded in a manner that Garvey described as, ﬁAnything that rolled that day was head-

ing there.™™ 
Donald Jarvey, the Employer™s 
deputy director of security, 
and fire protection, testified that firefighters perform certain 
security functions, including gate 
reliefs, patrols of areas in-
cluding key tours, and/or peri
meter patrols or random patrols 
through buildings and facilities. Ho
wever, Jarvey admitted that 
in his current management pos
ition he is distanced from the day-to-day activities of bargaining unit firefighters, that he 
doesn™t think firefighters cu
rrently perform key tours and 
couldn™t recall when they last 
did them, and that his personal 
knowledge of any firefighters manning gates or providing gate 
relief dates from prior to 1981.  Jarvey testified that firefighters 
are responsible for enforcing all company rules
5 and are subject 
to discipline for not enforcing such rules, that in his view fire-

fighters have the same enforcement obligation as do security 
guards. He did not testify to any specific examples of enforce-
ment by firefighters of any rules other than fire protection rules. 
He said that the mere presence of a uniformed
6 firefighter in the                                                           
                                                                                             
5 The company rules are published in the company telephone direc-
tory.  They specify proscribed 
activities under seven headings, which 
are: engaging in un-American activities;
 failure to comply with security 
and fire protection regulations; failure 
to comply with safety, health or 
environmental regulations; dishone
sty; unacceptable conduct or per-
formance; and neglect of duty. 
6  Firefighters wear navy
 blue pants and shirts.  Fire inspectors wear 
navy blue pants and a white or light 
blue shirt.  Security guards wear 
navy blue pants with a light blue st
ripe and a navy blue shirt.  They 
may wear an optional navy blue base
ball-style cap with the logo, ﬁBoe-
ing Security.ﬂ  Firefighters and se
curity guards each wear the sleeve 
workplace is a deterrent to employee misconduct and that fire-
fighters provide surveillance in the workplace. He did not offer 
any specific examples in support 
of such testimony. He charac-
terized the assignments of fi
refighters during emergency re-
sponse situations and major even
ts such as stockholder meet-ings, visits by dign
itaries, and roll-out cer
emonies for new air-craft as being ﬁsupportﬂ for security functions. He testified that 
at unspecified times firefighters have been summoned to open 
up limited access areas, or to open up gates to allow personnel 
to enter or depart. With respec
t to hazardous materials inci-
dents, he said that both security
 and fire personnel respond, as 
firefighters would establish in
cident command, don protective 
clothing and enter the area of the incident, perform any required 

rescue, and assist the hazardous materials teams in mitigating 
the incident. Security guards would assist in employee evacua-
tion as necessary and establish s
ecure perimeters to keep out 
unauthorized persons. He said th
at firefighters ﬁcan™™ partici-
pate in securing the perimeter and would do so if necessary, but 
he gave no examples of that having occurred. He also said that 
traffic control would be handled
 by security guards but that 
firefighters ﬁcouldﬂ handle it, 
depending on the situation. He 
said that in the past during times of major layoffs in about 1969 
to 1971 and again sometime in the early 1980™s, fire personnel 
performed security duties such 
as manning gates and key tours. 
Kenneth Kirsch, the Employer™s fire chief, testified that in 
emergency response situations, fire
fighters will be used at the 
scene of the emergency for entry, rescue, working the ﬁdecon-

tamination corridorﬂ and evacuation of buildings that have been 
declared to be the hot zone, and they have personal protective 
equipment, including special cl
othing and breathing apparatus. 
Security guards do not have such protective equipment, and in 
such situations they assist in
 evacuation of non-hot zone build-
ings, secure the perimeter of 
the scene, and keep people out. 
Firefighters sometimes ﬁhave a roleﬂ in controlling the entry of 
personnel and vehicles into the ar
ea, but such role is unspeci-fied in the record. Kirsch said that Employer policies that apply 
to both firefighters and security guards are a vehicle accident 
review board, the same instructi
ons for safe operation of vehi-
cles, and the same no-smoking policy with respect to areas 

where they are permitted or forbidden to smoke. Kirsch testi-
fied that if a firefighter who witnesses a violation of company 
rules, such as a trespasser on the airfield while the firefighter is 
standing by, or a theft. The firefighter has the responsibility to 
immediately report that infr
action to management, through management channels, or to ta
ke unspecified ﬁappropriate ac-
tion.ﬂ He said that Security has 
summoned firefighters to assist 
with a disgruntled employee or
 one who has had an emotional 
breakdown, and to assist in pursuit of trespassers. Fire Chief 
Kirsch testified with respect to three incidents included among 
a large number of security incide
nt reports.  On March 6, 1995, 
a firefighter reported the presence on company property of a 
vehicle with four suspected trespassers inside. On November 
30, 1995, firefighters in Renton we
re standing by at an outdoor 
location on company proper where a crew was removing flood 

debris which was threatening some bridges. A trespasser in a 
vehicle entered a gate which had been opened by the firefight-

ers, and firefighters pursued the vehicle across company prop-
erty while they were calling for security support. On June 30, 
1993, security guards were called to a building where a man 
 patch and badge of their respective de
partment.  In addition, security 
guards wear sidearms on their belts. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 138was sitting on the edge of the roof with his feet dangling over 
the side. Security and fire de
partment supervisors were sum-
moned to the scene, seized th
e man, and removed him from the 
roof. Kirsch said that firefighters do not normally perform out-
side plant patrol duties, although they will if requested to do so 
by Security because of a specific report of suspicious activity in 
a parking lot. He did not testify to any specific instances in 
which such request had been ma
de. Asked if there were situa-
tions in which fire personnel testify in legal proceedings arising 
out of security incidents, Kirsch gave as an example the recent 
testimony of Chief Johnson in Renton Municipal Court about 
the trespasser who entered the pr
emises while flood debris was being cleaned up. 
Kirsch said that firefighters are not trained to detain people 
or to use force. In a police or security type of situation, a fire-

fighter is supposed to report and summon assistance. Firefight-
ers are expected to use their own judgment in taking action 
without compromising their own safety. Kirsch said that such 
situations are very rare. Kirsch
 testified that it is ﬁcommon 
knowledgeﬂ that firefighters have responsibility to enforce 

company rules. He testified that firefighters enforce 
no-smoking rules only in hazardous 
locations. He testified that 
firefighters are told in new-hire training that they have a re-
sponsibility to report any observations of other employees 
breaking company rules, such as stealing, but he offered no 
specific examples. 
The Employer has experienced 
four labor strikes: by the 
Teamsters Union in 1976, and by 
International Association of 
Machinists (IAM) in 1977, 1989, and 1995. The most recent 

strike lasted from October 6 to December 14, 1995. In a 
pre-strike planning meeting, se
curity chief Baker approached 
fire chief Kirsch and requested
 assistance with manpower dur-ing the strike. Baker told Kirsch that there were not enough 
security guards to man areas where picketing was expected to 
be involved and to simultaneously perform key tours of build-
ings. Kirsch agreed to assign firefighters to building tours in 

place of security guards performing key tours, but decided that 
the firefighters would merely record by hand the times they 

entered and left a building, rather than use the Detex devices. 
Kirsch explained that the value of the walk-through inspection 
would have been lost if the firefighters had used the Detex de-vices because the firefighters would have been focusing on 
going from point A to point B to find the next Detex location. 
Kirsch said he wanted the firefighters to instead concentrate on 
hazardous processes within the buildings because relatively 
inexperienced managers were pe
rforming work of the striking 
employees and that in past stri
kes some serious incidents had 
occurred as a result. In addition, there were buildings normally 
occupied by hourly employees which were vacant during the 
strike, with the resulting loss of the early reporting system of 
employees reporting emergencies. Therefore, firefighters 
needed to inspect such buildings frequently. At the Everett 
facility, firefighters conducted about 90 building tours in each 
24-hour period during the strike, as compared to about four in 
nonstrike circumstances. Such building tours were recorded at 
all locations on inspection sheets which list all buildings to be 
inspected by one firefighter on one shift, provide spaces for 
recording the times the buildings were entered and exited and 
the name of the firefighters making the inspections, and instruct 
the inspector to look for hazards 
and suspicious situations. The 
firefighters were also instructed to watch out for striking em-
ployees on the premises and to 
report any suspicious activity. 
Any personnel encountered inside
 otherwise empty buildings 
were to be asked to identify themselves and their reason for 
being in the building. If the fire
fighter foresaw a confrontation 
developing, a security guard 
could be summoned. During the 
strike, firefighters toured more
 buildings than they normally 
inspect. They also toured more frequently than normal. Daily 
activity reports covering the 1995 
strike and detailing by name 
the amount of time each firefighter at each location spent in 

specific activities such as crew meetings, facility inspections, 
valve inspections, station maintenance, and so on, are in evi-
dence. There are separate job 
codes on the documents for ﬁfa-
cility inspectionﬂ (job code 13) and ﬁsecurity assignmentﬂ (job 
code 19). Kirsch testified that at most facilities, the building 
patrols made by the firefight
ers were wrongly recorded as 
something other than as security assignments, and that thou-

sands of hours were miscoded. Ki
rsch also testified that the 
miscoding could be corrected by reviewing and comparing 
other documents in evidence. On brief, the Employer summa-
rizes its own review and comp
arison of such documents and 
concludes that during the strike 
firefighters worked more than 
8,000 hours on strike-related securi
ty assignments, citing as an 
example that in Renton in Se
ptember 1995 firefighters spent 147.1 hours performing facility 
inspections and in October 
1995 spent 1089.2 hours performing facility inspections. There 

is no reason to dispute the Employ
er™s calculations in this re-
gard, and it is clear that the num
ber of facility inspections con-
ducted by firefighters increased during the strike. 
The Board has held that under Section 9(b)(3) guards are 
employees who perform security
 functions involving the pro-tection of an employer™s property 
as an essential part of their 
duties, and those security functions must encompass traditional 
police and plant security functions as a major and continual part 
of their job duties. Inland Steel Co
., 308 NLRB 868 (1992), and cases cited therein. 
In the 1956 case involving the unit herein, the Board found: 
 The primary duty of the firemen is to prevent and fight fires of 
aircraft and buildings. However, firemen substitute for guards 
in emergency situations at th
e Seattle and Renton plants, and 
regularly substitute for guards 
at Moses Lake. Moreover, even 
the regular duties of the firemen consist not only of enforcing 
the Employer™s fire prevention rules, but also stopping thefts 
of the Employer™s property and preventing trespassers from 
coming on the Employer™s prop
erty. The record also shows 
that the firemen are deputized as deputy sheriffs. 
 Thus, although the primary function of the firemen is fire 
prevention and fire protection work
, an essential part of their duties and responsibilities was the enforcement of other plant 
protection rules.  
In that case and other cases, 
the Board has found that where 
the firefighters™ duties included traditional police and plant 
security functions as well as enforcement of fire and safety 
regulations, the firefi
ghters were guards. 
In Chance Vought Aircraft, Inc.
, 110 NLRB 1342 (1954), the 
Board found firemen to be guards where the firemen made 
regularly scheduled detex patrols of buildings, and the en-
forcement of plant rules and regulations as well as checking for 
fire hazards was an essential element of the patrols. The record 
contained considerable document
ary evidence and other proof 
including the testimony of one fire
man that firemen did in fact 
enforce plant rules and regulations. 
 BOEING CO. 139In North American Aviation, Inc.,
 161 NLRB 297 (1966), 
firemen and patrolmen had the same direct supervision, re-
ceived the same training in both police and fire procedures, and 
wore the same uniforms with patches and badges reading, ﬁPro-
tective Services.ﬂ Both fireme
n and patrolmen performed detex 
patrols for the purpose of checking for fire and safety hazards, 

breach of security practices, and violations of company rules. 
Both firemen and patrolmen were responsible for reporting and 
if necessary citing all violati
ons and violators found during the 
course of a detex patrol. Firemen had regular duty manning 
gates for 45 to 90 minutes per day 
either alone or assisted by a 
patrolman. While on gate duty, 
firemen were responsible for 
permitting the admittance of authorized personnel, checking 
parcels carried into the plant, 
enforcing rules against bringing 
prohibited items into the plant,
 and preventing unauthorized 
removal of company property. Every two or three years, at the 
times negotiations for new collective-bargaining agreements 
covering the production and ma
intenance employees were be-
ing conducted, the employer made
 strike preparations which 
included provisions for firemen to patrol buildings for the pro-
tection of employees and property and for the security of classi-
fied material, while patrolmen woul
d be on exterior patrol with 
the same duties. In those circumstances, the Board found the 

firemen to be guards. 
In Reynolds Metals Co., 198 NLRB 120 (1972), the Board 
found firemen to be guards wher
e the firemen were charged 
with the enforcement of all company rules and regulations; 

were required to stand gate dut
y where they were responsible 
for preventing removal of company property, checking parcels 
carried into and out of the plant, and admitted authorized per-
sonnel to the premises; patrolled the parking lots and issued 
citations for parking violations; 
were authorized to physically 
remove anyone in violation of company rules; had been issued 

firearms; wore uniforms and badges identical to those worn by 
security guards, and received the same company manual and 
first aid training as the guards. At least 25 percent of the fire-
men™s time was spent performing guard duties, and the en-
forcement of company rules was a continual part of their re-
sponsibility and a significant portion of the requirements of 
their job. In 
United Technologies Corp.
, 245 NLRB 932 (1979), 
all firemen were former guards on a line of progression of pro-
moting guards to firemen to guar
d sergeants, and thus were 
guards who were currently special
izing in fire protection. The 
firemen assisted guards in cont
rolling traffic and were author-
ized to issue tickets or write incident reports for infractions of 
all company rules and regulations, including speeding; they 
reported directly to guard sergeants, and two had been chosen 
by the employer to receive additional training and become dep-
uty sheriffs. In finding the fireme
n to be guards, the Board said 
that the percentage of time they spent in guard duties was not 

controlling where a significant portion of their job was the per-
formance of guard duties and enforcement of company rules. 
In M. K. Morse Co
., 302 NLRB 924, 927 (1991), three em-
ployees were found to be guards where they regularly toured 
the plant for fire protection purposes, to safeguard the premises 
from intruders, and otherwise to protect plant property from 
damage, had been told their primary job was ﬁsecurityﬂ and to 
ﬁcheck everything in the plant,ﬂ made hourly tours punching 

security clocks at various sta
tions, opened the plant office and 
plant gates for operations, and had been told to ﬁgo afterﬂ any-

one trying to break into the plant. In 
Waterboro Mfg. Corp., 106 NLRB 1383 (1953), watchmen who spent 75 percent of 
their time performing unit work 
were found to be guards where they spent 25 percent of their time making plant rounds, punch-
ing timeclocks at regular interval
s, and reporting infractions of 
company rules. In 
American Lawn Mower Co.,
 108 NLRB 
1589 (1954), three boiler firemen/watchmen were found to be 
guards where on weekends and holidays two of them spent 15 
to 20 minutes of each hour making rounds for plant protection 
purposes, and the third spent that amount of time making 
rounds every day. A fourth employ
ee was also determined to be a guard as he replaced any of
 the regular firemen who were 
absent, an event which occurred two or three times a year, and 

he instructed any newly hired bo
iler firemen in their watchman 
duties. He otherwise was employed as a maintenance man. The 

Board found him to be a guard because he spent ﬁsome part of 
his working time in guard duties.ﬂ 
In Watchmanitors, Inc
., 128 NLRB 903 (1960), the Board found the employees at issue to be guards where they spent 10 
to 90 percent of their time actively engaged in guard duties 
such as patrolling and checking entrances of buildings in which 
they were employed, and during the entire time they were on 
duty they were responsible for the safety of the building and its 
contents and were required to report to police any threat to the 
customer™s property. Some wore
 uniforms or carried firearms 
or both. They spent nonguard time performing general mainte-
nance duties. In The Wackenhut Corp.
, 196 NLRB 278 (1972), the Board found security toll operators on an expressway to be guards 
where they were responsible to visually check each car as it 
approached to determine if it had any hazardous defects, in-
cluding a drunk driver. If so, the operator was to stop the vehi-
cle, or in the event of controversy notify the plaza supervisor or 
a policeman stationed nearby. Th
e operator was also required to 
deny access to pedestrians and to
 bicycle, motorcycle, or horse-
back riders, to watch out for acts
 of sabotage, and to seek to 
prevent drivers from making ﬁUﬂ turns. The Board found that 

the lack of evidence as to the 
frequency or amount of time de-
voted to those duties as compared to their other functions was 
not determinative as it was apparent that enforcement of the 
turnpike authority rules was a continual part of their responsi-
bility and a significant portion of the requirements of their job. 
In Supreme Sugar Co., 
258 NLRB 243 (1981), watchmen were 
found to be guards where their duties included being on watch 

for trespassers and responsible 
to take immediate steps if a 
trespasser were seen, they were the employer™s sole guardians 

against loss or damage to property during the times they were 
working and their obligation to observe and report was a con-
tinuing one. In Wells Fargo Alarm Services, 289 NLRB 562 
(1988), service technicians, whose primary function was to 
repair and service security devices at customers™ locations, 
were found to be guards where an
 essential component of their 
work was to be dispatched to a 
customer™s property to protect it 
until police arrived. Over 20 percent of such dispatches were 
made by service technicians. 
In BPS Guard Services
, 300 NLRB 298 (1990) (BPS, 
herein), the Employer provided 
security and fire protection 
services to Bethlehem Steel Co
rporation™s Burns Harbor plant 
in Chesterton, Indiana. The firefighters received the same ori-
entation program as the security guards also employed by BPS, 
wore uniforms which differed from those of the security 
guards, and were registered as private detectives in the State of 
Indiana. The firefighters had 
a variety of duties including a 
requirement that they testify in 
grievance/arbitrat
ion hearings at  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 140Bethlehem, maintain a professional distance between them-
selves and Bethlehem employ
ees, conduct various fire and 
safety checks, maintain fire and safety equipment, monitor  

Bethlehem™s employees for compliance with fire and safety 
standards, and to report in writing 
any violation of fire or safety 
rules discovered. The Board found the firefighters not to be 

guards where the only employer rules enforced by the firefight-
ers were those pertaining to fire and safety, including rules 
concerning running and horseplay, and their enforcement of 

rules against other employees was only incidental
7 to their du-
ties to fight fires and ensure fire
 safety. The firefighters in BPS 
were never assigned to guard gates or to investigate theft or 
vandalism. The Board concluded that the enforcement of rules 
and regulations against other em
ployees was not an essential 
part of the firefighters duties and they were not guards. The 

Eighth Circuit
8 disagreed, finding that as
 the firefighters were required to report violations of 
fire and safety rules and to tes-
tify against other employees at grievance-arbitration hearings, 
the firefighters™ duties clearly 
created potential for divided loyalty. The Board itself had noted that in enacting Section 
9(b)(3) Congress was concerned to avoid the possibility of 
divided loyalty on the part of plant protection employees during 
times of labor unrest. BPS, at 
301. The Circuit Court consid-
ered that the ﬁmeasuring stick of
 Section 9(b)(3) statusﬂ is the 
ﬁdanger of divided loyalty.ﬂ In 
its decision, the Circuit Court 
specifically says with respect to the requirement that 
BPS fire-
fighters report violations of fire
 and safety rules and testify 
against other employees in Bethlehem™s grievance/arbitration 

hearings:  Such duties clearly create a potential for divided loyalty if the 
firefighters are included 
in the same bargaining unit
 as the 
employees whose conduct the fi
refighters monitor and against 
whom they are required to testify. (Emphasis added.) 
 In Shattuck School
, 189 NLRB 886 (1971), a night watch-
man who kept a record, including
 vehicle license numbers, of any strangers on the campus, reported any necessary repairs or 
hazards he observed, made regular rounds in which he turned 
off lights and certain motors, and was employed because the 
employer™s insurance required an
 individual to patrol the prem-ises for fire or other emergency protection, was found by the 

Board not to be a guard, as his primary duty was to check fire 
hazards and he did not enforce rules to protect the property of 
the employer or safety of persons on the premises. In 
Lion 
Country Safari, 225 NLRB 969 (1976), the Board declined to 
find that gatemen and tower obser
vers were guards, where the 
gatemen took customers™ tickets
, advised them about the em-
ployer™s safety rules and checked the customers automobiles 
for unsafe conditions, and the tower observers watched custom-
ers inside the wildlife preserve to make sure the customers 
observed the employers™ rules and that the animals remained in 
their designated sections of the preserve. A gateman who 
judged a customer™s automobile to be unsafe referred the cus-
tomer to the employers automobile maintenance or rental facil-

ity; a tower observer who observe
d a rule infraction by a cus-
tomer relayed a message by radio to a ranger who then drove to 
the customer and enforced the rule. The Board found that the 
gatemen and tower operators 
merely observed and reported 
                                                          
 7 The Board in BPS took care to clarify that by ﬁincidentalﬂ it meant 
ﬁbeing likely to ensue as
 a chance or minor consequenceﬂ rather than as 
ﬁoccurring merely by chance or without intention or calculation.ﬂ 
8 Burns Security Services v. NLRB
, 942 F.2d 519 (8th Cir. 1991). 
violations of rules designed to
 protect park patrons and the 
animals during normal operations 
of the business, did not en-force rules against employees and had only limited contact with 
customers insofar as enforcement of the employer™s rules was 
concerned. The Board concluded that the duties of the gatemen 
and tower operators were directed toward preservation of safety 
during the normal operations of the business and that these 
activities were not the circum
stances in which Congress felt conflicting loyalties might exist. 
In Hoffman Security, Ltd., 302 NLRB 922 (1991), the Board 
found hospital receptionists supplied by the employer along 
with security officers not to be guards where the receptionists™ 
primary functions were merely to greet visitors, provide infor-
mation and directions, and observe
 and report irregularities, in 
circumstances in which visitors often passed the receptionists™ 

desk unobserved and there was a 24-hour guard service present. 
The Board noted that the receptionists did not control admis-
sion, did not inspect packages or other items carried in or out of 
the building, and had not been 
instructed to take any action 
when they saw items 
being carried out. In Inland Steel
, supra, 
emergency medical service (E
MS) employees were found not 
to be guards where their primary duties involved driving the 
ambulance and providing emergenc
y medical services to em-
ployees; they did not make periodic rounds, had no patrol du-
ties, were not interchangeable
 with employees who normally 
performed guard duties; and while plant protection employees 
were required to accompany EMS employees to the site of an 
in-plant emergency, at the scene the EMS employees confined 
their activities to giving treatment and transporting sick or in-
jured persons. EMS employees also
 were required to give fit-
ness tests to employees suspected 
of intoxication, and, if the 
employee failed the test, send the employee home for the re-
mainder of the shift, an activity found not to be the type of 
regular rule enforcement recognized by the Board in finding 
guard status under the Act. 
Inland Steel,.
 supra at 871Œ872. 
Most recently, in 
55 Liberty Owners Corp.,  318 NLRB 308 
(1995), at issue were doorpersons and elevator operators who 

monitored and regulated access in
to buildings, denied entrance 
to unauthorized persons, and obse
rved and reported irregulari-
ties. The Board found the doorpersons and elevator operators 
not to be guards, noting that they did not make rounds, were not 
trained in security, were not arme
d, were instructed not to use physical force, did not inspect 
suspicious packages, and did not 
ask off-duty employees to leav
e. The Board found that their 
guard-like functions of asking unauthorized persons to leave 

were incidental to their primary non-guard duties and that there 
was no other evidence that they enforced rules against employ-
ees or other persons to protect the safety of persons on the 
premises or the 
property itself. 
On brief the Employer contends that its firefighters are 
guards within the meaning of Section 9(b)(3) because: fire-
fighters and security guards rece
ive the same training on en-
forcement of company rules; the Employer relies on the fire-
fighters™ uniformed presence in buildings, as testified to by 
Jarvey; there are more than 1200 security incident reports in the 
record documenting security activities by firefighters; firefight-
ers are charged with enforcement of rules against smoking in 
prohibited or hazardous areas, but security officers are not so 
charged; firefighters have acce
ss to master keys which admit 
them to almost every part of the Employer™s facilities; Kirsch 
testified that, ﬁAt times firefighters have been summoned to 
open up limited access areas, op
en up gates to allow personnel 
 BOEING CO. 141to come in or out so thatŠingress, egress on a point;ﬂ and 
Kirsch™s affirmative response to 
Intervenor™s leading question, 
ﬁAnd may I assume there™s, of course, a responsibility, if [a 

perimeter gate] is unlocked, toŠat 
some point to secure it so as 
to prevent unlawful ingress and egress? Is that correct?ﬂ Based 
on Mathers™ testimony, the Employ
er contends that firefighters 
in Everett regularly assist secu
rity at gates about once a week. 
The Employer also cites three security incident reports of occa-
sions in which firefighters relieved security guards on gates so 
that the guards could respond to a summons for assistance. The 
Employer also relies on evidence of joint response by firefight-
ers and security guards to emergency situations such as hazard-
ous material incidents, bomb threats, aircraft hijacking, fire and 
emergency/rescue scenes, medical assists, and vehicle acci-
dents; on evidence that security
 officers have requested fire-
fighters™ assistance in dealing with disturbed or disgruntled 

employees or visitors
 and at least one suicide attempt; and on 
Jarvey™s testimony that, ﬁWe have them do patrols of areas. . . . 
there have been times when they™ve actually done the recorded 
key tours, or they can do peri
meter patrols or random patrols 
through the buildings and facilities. . . . looking for unusual 

activity or vulnerabilities and that sort of thing.™™ 
The existence of published company rules and written or oral 
instructions and directions to firefighters to enforce all com-
pany rules does not establish that firefighters in fact regularly 
enforce all such rules, irrespective of whether their training on 
the subject is identical to the training of Security guards.  
Chance Vought Aircraft, Inc.,
 110 NLRB 1342 (1954). As has 
been noted above, Jarvey™s testimony with respect to the deter-
rent value of the presence of
 uniformed firefighters within 
buildings is generally speculative and unsupported by specific 

evidence. Jarvey™s testimony is diluted by his admission that he 
is out of touch with the day-to-day activities of bargaining unit 
firefighters. With respect to the 
responsibility of firefighters but 
not of security guards to enforce the rule against smoking in 
prohibited or hazardous areas, clearly the rule is substantially a 
fire protection/safety rule of the type the Board traditionally 
finds to be outside the ambit of 
Section 9(b)(3). Baker, in testi-
fying that security guards do not 
enforce that particular rule, 
said that such enforcement is ﬁa fire department function.ﬂ The 
mere fact that firefighters have access to master keys does not 
per se establish that they perfo
rm any guard functions. Kirsch™s 
testimony that firefighters have
 been summoned to open limited 
access areas, or to open gates to allow ingress and egress, or 
have a responsibility to secure 
an unlocked perimeter gate and 
documentary evidence that on thr
ee occasions firefighters have 
relieved security officers on gates to free the guards to respond 
to other matters do not, without mo
re, establish that such activi-
ties are a major and continual part of the firefighters™ job du-
ties.9 I do not read Mathers™ testimony as saying that firefight-
ers in Everett regularly substitute for guards at gates once a 
week, but rather that firefighters in Everett provide administra-
tive or clerical type assistance to security guards at gates with a 
frequency of between once a week and once a month, evidence 
which falls short of establishing guard status of the firefighters 
as a whole. With respect to those events and incidents to which 
firefighters and security guards both respond, there is consider-
                                                          
                                                           
9 In 
Tac/Temps, 314 NLRB 1142, 1143 (1994), the Board found that, 
ﬁthe fact that some checkers o
ccasionally substitute for the guards 
while the guards take a break or secure the building does not compel a 
finding that the checkers are statutory guards or show that they would 
have divided loyalties at times of labor unrest.ﬂ 
able evidence in the record that on such occasions firefighters 
perform traditional firefighter f
unctions. The fact that security 
guards may also be present and performing security duties does 

not convert the activities of the fi
refighters to guard activities. 
Moreover, one would not expect
 emergency personnel to rig-
idly adhere to their own rules of
 exacting jurisdictional lines at 
the time of real or possible emergencies. Such would have a 
potential of defeating the 
purpose of these employees. 
Throughout its brief, the Empl
oyer relies heavily on docu-
ments which are included in Joint Exhibit 19, which consists of 
approximately 1200 securi
ty incident reports.
10 The documents included in the exhibit were extracted by three security supervi-

sors from security officer reports dating from January 1989 to 
January 1996. The selected reports
 fall into four categories: 
emergencies involving both securi
ty and fire protection person-
nel; fire safety violations where a security officer found a safety 
violation while on a key tour such as a hazardous condition, 
water leak, coffee pot left on, or any type of audible or visible 
alarm; security officer dispatch by the fire dispatcher to various 
emergency alarm service calls; and any major event, hazardous 
materials operation, security, fire planning, fire prevention, or 
review boards. The Employer cites examples of such reports in 

support of its contention that it
s firefighters perform security guard functions. In some of the 
cited reports, firefighters have 
reported vandalism or damage 
to company property or have 
been involved in active pursuit by
 vehicle of trespassers, while in other such reports, only some fire-related matter is docu-
mented, such as a theft of fire extinguishers or a report by a 
maintenance employee of fire debris in a restroom, and in yet 
other reports, there is no mention of
 firefighter activity at all. It 
is clear from Baker™s testimony that the selection process by 

which the reports in evidence were culled from the total such 
reports available
11 sought reports in which security guards were 
in some way involved in incide
nts which also involved fire-fighters, fire protection 
equipment, or fire safety rules. On brief, 
the Employer attempts to characterize the reports in evidence as 
supporting its contentions that fire
fighters regularly deal with 
such matters as theft, unauthor
ized access, vandalism, and pro-

tection of company property. Even assuming 
arguendo
 that the 
Employer™s characterization of such reports is accurate, the 

reports represent only about one 
percent of the total number of 
security incident reports filed.
 Further, 1200 reports covering a 
period of seven years represents an average of 171 reports per  
  10 Security chief Baker testified that he directed three security super-
visors to compile Jt. Exh. 18 by reviewing security incident reports 
dating from 1989 to the present and se
lecting those which fell into one of four categories. Baker further te
stified that Jt. Exh. 19 was compiled 
in the same manner. Based on Baker™s
 testimony, it would appear that 
Jt. Exh. 18 is a listing of the documents contained in Jt. Exh. 19, al-
though a random check reveals that some number of documents in-
cluded in 19 are not listed in 18 and.
 further, that there are multiple 
documents in 19 which address the 
same occurrence. For purposes of 
discussion here, I will assume that 18 
is a list of the co
ntents of 19, and that 19 contains approximately 1200 documents, as shown by the tally 
on 18. 
11 Baker testified that in the last 2 
years, there were a total of about 
18,000 security incident reports filed 
per year. Petitione
r calculates that 
there would have been at least 108,000 such reports filed from 1989 to 
the present.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 142year, or about 1.6 such report per year per fire fighter.
12  Thus the reports do not establish that 
firefighters are engaging in the 
contended activities on any regular basis amounting to a ﬁmajor 
and continual part of their job duties.ﬂ Likewise, the Employer 
contends that the testimony of employee witnesses at hearing 
ﬁdemonstrated that firefighters regularly engage in security 
activities,ﬂ relying in this regard on fire inspector DeFreece™s 
acknowledgment that she has a duty and responsibility to report 
violators of company rules and 
has done so, and fire fighter 
Mathers™ testimony with respect to an incident which occurred 
in March 1994 in which he encountered a suspicious individual 
on company property and reported the person to security. 
Joint Exhibit 37 documents m
onthly fire protection activity 
with respect to the number of manhours expended in each of 
numerous categories, including ﬁs
ecurity support.ﬂ Fire chief 
Kirsch defined ﬁsecurity supportﬂ
 as meaning: ﬁSecurity post 
activity. Requests to open up a ga
te for persons that may be 
entering or exiting the plant. Security post isŠmanning a spe-
cific gate is one of the primary.ﬂ Kirsch agreed that the exhibit 
does not record all instances wh
ich may have occurred in which 
fire protection personnel enforced 
rules regarding, for example, 

suspicious activity. Petitioner™s br
ief presents a table prepared 
on the basis of Joint Exhibit 37 and showing a monthly break-
down of the percentage of manhours firefighters spent perform-
ing security support functions 
monthly at each of the Em-
ployer™s facilities as represented in the exhibit: 
 January 1995  Auburn/Frederickson (0.08%), 
Everett (0.02%), Renton (0.05%), 
Seattle (0.0%) 
February 1995 Auburn/Frederickson (0.07%), 
Everett (0.01%), Renton (0.08%), 
Seattle (0.0%) 
March 1995 
Auburn/Frederickson (0.01%), 
Everett (0.02%). Renton (0.05%), 
Seattle (0.0%) 
April 1995  
Auburn/Frederickson (0.05%), 
Everett (0.02%), Renton (0.03%). 
Seattle (0.0%) 
May 1995 
Auburn/Frederickson (0.03%), 
Everett (0.02%). Renton (0,08%), 
Seattle (0.0%) 
June 1995 
Auburn/Frederickson (0.03%). 
Everett (0.03%). Renton (0.00%), 
Seattle (0.0%) 
July 1995 
Auburn/Frederickson (0.02%), 
Everett (0.09%), Renton (0.0%), 
Seattle (0.0%) 
August 1995 Auburn/Frederickson (0.02%), 
Everett (0.01%), Renton (0.02%), 

Seattle (0.0%) 
September 1995 Auburn/Frederickson (0.08%), 
Everett (0.02%), Renton (0.05%), 
Seattle (0.0%) 
                                                           
                                                           
12 The Employer cites eight such 
reports based on incidents involv-
ing Fire Inspector DeFreece. The reports span the period April 1990 to 
February 1995, and number one per year except that there are four in 
1994, which amounts to an average of two per year. slightly higher than 
the overall average per year per fire fighter, but not sufficient to estab-
lish guard status. 
As can readily be gleaned, Joint Exhibit 37 does not establish 
that the security support activities of the firefighters docu-
mented thereon amount to a ﬁmajorﬂ part of their job duties. 
The documentary evidence and record testimony support a 
conclusion that during the strike
 the firefighters were assigned 
additional duties which included such guard type activities as 
looking for suspicious circumstances of unauthorized persons 
on the premises. In addition to their normal firefighter duties, 
they were performing some security guard duties. However, 
Fire Chief Kirsch was clear that performance of security guard 
key tours by firefighters would have interfered with the fire-

fighters™ primary duties in maki
ng walk-through inspections to 
look for any developing hazards or emergencies in unoccupied 
buildings and to assure that inexperienced management person-
nel performing hazardous processes did not inadvertently cause 
any emergency. There is no evidence or contention that the 
security guard duties assigned to
 the firefighters during the 
strike have continued since the 
strike ended. Therefore, the 
firefighters™ duties during the strike are not dispositive of the 
issue herein.
13 There is no evidence in the record that strikes 
occur with regular frequency 
among the Employer™s production 

employees, nor any evidence that the Employer has repetitively 
used firefighters during strikes 
in the manner they were as-
signed during the 1995 strike, nor any evidence with respect to 
the likelihood of future strikes such as was found in 
North American Aviation
, supra. Even though the building inspection 
and walk-through duties of firefighters were increased during 
the recent Machinists™ strike and may be broadly considered to 
have replaced the normal key tours by security guards during 
that time, there is no issue of potential divided loyalties here 
inasmuch as even if the firefi
ghters choose Petitioner as their 
representative they will not be 
represented in the same bargain-
ing unit as other employees, the 
critical ﬁmeasuring stickﬂ ap-
plied by the Eighth Circuit in 
BPS.14 Further, strikes by em-
ployees of the Employer are not regular events, having oc-
curred in the past only 4 times at
 intervals of 1 year, 12 years, 
and 6 years. 
The fire prevention duties of the firefighters include regular 
inspections of fire protection sy
stems and equipment. Firefight-
ers regularly walk through buildings while making such inspec-
tions and when issuing hot work permits. Firefighters respond-
ing to emergency situations perform fire fighting and emer-
gency medical treatment duties at
 the scene. Firefighters par-
ticipation in special events su
ch as stockholders™ meetings, 
dignitary visits, and roll-out ceremonies all involve fire protec-
tion and safety duties. Testimony that the mere presence of a 
uniformed firefighter in the wo
rkplace is a deterrent to em-
ployee misconduct, that firefigh
ters have the responsibility to 
enforce all company rules and 
that such responsibility is 
 13 Meadow Valley Contractors
, 314 NLRB 217 (1994) (duties which 
have ceased prior to the pertinent 
time period or date are no longer 
relevant in making a determination w
ith respect to an employee™s status 
as of the pertinent date or time period). 
14 There is no evidence that Petitioner currently represents any of the 
Employer™s employees. 
     BOEING CO. 143ﬁcommon knowledgeﬂ is merely
 speculative and unsupported 
by the record. That both firefighters and security guards re-
spond to emergency situations doe
s not establish that firefight-
ers are guards, as it is clear that in emergency situations fire-
fighters and security guards have 
separate roles. There is evi-
dence that security guards are routinely not assigned to make 

key tours of buildings on the day shift in part because fire de-
partment personnel are frequently present in the buildings dur-
ing the first shift. Such evidence does not establish guard status 
of the fire department personnel,
 who are present in the build-
ings to conduct their routine in
spections of fire protection sys-
tems and equipment and to issue permits. 
The record does not establish th
at firefighters regularly man 
gates in place of security guards. There is some evidence that 
they do so in Everett, but such evidence is otherwise contra-
dicted in the record and therefore cannot be relied on here.
15 Firefighters have occasionally been requested by Security or on 
their own initiative pursued trespassing vehicles, but such inci-
dents are rare. Firefighters are expected to use a fire vehicle to 
block the passage of a hijacked aircraft on a runway but there 
has been only one such actual occurrence and in that incident 
the security chief took the initiat
ive of parking his automobile in front of the aircraft. Unlike their predecessors in the 

mid-1950s, present-day firefighter
s are not deputized as law 
enforcement officers, nor do their regular duties include stop-

ping thefts of the Employer™s property or preventing trespassers 
from entering the property. There is no evidence that the fire-
fighters are expected to testify against other employees in 
grievance/arbitration hearings such as was noted by the Circuit 
Court in BPS,
 supra, nor can such conclusion be drawn from 
the evidence that Chief Johnson recently testified in Renton 
Municipal Court about a trespasser. 
Jarvey™s testimony that fire
fighters perform key tours and 
perimeter patrols, that firefight
ers are responsible for enforcing 
all company rules and subject to discipline for not enforcing 
such rules, that firefighters ﬁcanﬂ participate in securing a pe-

rimeter in a hazardous material
s incident, and ﬁcouldﬂ handle 
traffic control is non-specific and generally unsupported by the 

record. His testimony that firefighters ﬁsupport securityﬂ in 
emergency response situ
ations and during major events is in-
consistent with record evidence that firefighters and security 
guards normally have clearly de
fined separate roles on such 
occasions and the lack of specific evidence that firefighters 

have performed any substantial de
signated security functions in 
emergency responses or duri
ng major events. Likewise, 
Kirsch™s testimony that firefighters sometimes have a role in 
controlling entry of personnel and vehicles into an emergency 
area and that firefighters will patrol outside the plant if so re-
quested by Security is non-pecific and unsupported by the re-
cord. Such evidence is insufficient to establish that firefighters 
engage in such activities 
to any significant degree. 
The record does not establish th
at the firefighters™ responsi-
bility to enforce all company ru
les translates into activities 
performed by them as part of their normal duties. Baker testi-
                                                          
  among them. 
15 International Center for Integrative Studies/The Door
, 297 NLRB 
601 (1990). 
fied that firefighters are not 
regularly assigned to gate duty. 
Kirsch testified that involvement of firefighters in police or 
security types of situations is 
very rare. The Board™s standard 
for determining guard status as set forth in 
Inland Steel
, supra, clearly requires that for employees to be found to be guards, 
guard duties must be an essential part of those employees™ du-
ties and police and security func
tions must be a major and con-tinual part of their job duties, not merely that the employees at 
issue are authorized to perform
 such duties should the occasion arise. It is also clear from the numerous cases cited herein that 
guard duties entail 
looking for 
opportunities to enforce com-
pany rules, not merely possessi
ng authority to enforce such 
rules on occasions when violations chance to be observed dur-
ing the course of carrying out assigned nonguard duties. 
Kirsch™s testimony that the firefighters have the obligation to 
enforce company rules such as a trespasser on the airfield while 
the fire fighter is standing by is strongly indicative that the 
firefighters are not guards and that any such rule enforcement 
by firefighters is merely incide
ntal to their fire protection du-
ties.  
While the record herein establishes that firefighters may 
from time to time engage in guard activities such as observing 
the Employer™s property for tres
passers or other suspicious 
activity, traffic control, or gate 
relief, the record fails to estab-
lish that such activities are repetitively assigned or are per-
formed on any but a random and haphazard basis. Thus it has 
not been established here that the firefighters engage in any 
guard activities as a major and con
tinual part of their job duties. 
Based on all of the foregoing and the record as a whole, it is 
clear that the duties of the Employer™s firefighters have 
substantially changed since 
1956. Firefighters no longer 
regularly engage in traditional police and plant security 
functions to any meaningful degr
ee. I conclude, therefore, that 
the firefighters herein are not guards within the meaning of 

Section 9(b)(3) of the Act, and 
I shall direct that a severance 
election be conducted
The Appropriate Unit
. The existing unit includes all plant 
guards and firemen employed by 
the Employer in the State of 
Washington. The petition requests 
a unit of all firefighters em-ployed by the Employer in King, Snohomish, and Pierce Coun-
ties, Washington. At hearing, Petitioner sought to clarify the 
unit sought by amending it to
 include all firefighters, 
driver/operators, dispatchers, crew chiefs, inspectors, and dis-

patchers A. Such unit descripti
on fails to clearly distinguish 
between the unit sought herein a
nd the security guard contin-gent, which includes at least disp
atchers. Furthermore, I find 
that the geographic restriction of the unit to King, Snohomish, 

and Pierce Counties is inconsiste
nt with the existing unit which 
includes all of the State of Washington. Record evidence estab-

lishes that there are no firefighters employed at the Employer™s 
Spokane location. The record doe
s not reveal whether the Em-
ployer still maintains a facility at Moses Lake as it did in 1956, 
nor does the record reveal whether the Employer maintains any 
facilities in Washington in addition to those identified in the 
record herein as being all of the Employer™s facilities in King, 
Snohomish, and Pierce Counties. 
Inasmuch as it is logically
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 144consistent to include all of the firefighters in the existing unit in 
the unit found appropriate herein, I conclude that the appropri-
ate unit includes all firefighters, 
fire driver/operators, fire dis-
patchers, fire crew chiefs, and fire inspectors employed by the 
Employer in the State of Washington. 
There are approximately 107 
employees in the unit. 
  